t c summary opinion united_states tax_court bonnie j and ernest r werts petitioners v commissioner of internal revenue respondent docket no 5160-03s filed date bonnie j and ernest r werts pro_se fred e green jr for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for the year the sole issue for decision is whether social_security_benefits received by petitioners during are includable in gross_income under sec_86 some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners' legal residence at the time the petition was filed was carson city nevada petitioners each received social_security retirement benefits during the year which totaled dollar_figure petitioners were also gainfully_employed during and earned combined wage and salary income of dollar_figure that year for the year petitioners filed a federal_income_tax return on form 1040ez income_tax return for single and joint filers with no dependents on that return petitioners reported the dollar_figure wage and salary income they earned that year petitioners however did not report as income any portion of the dollar_figure in social_security_benefits they received that year the form 1040ez used by petitioners does not provide for the reporting of other types of income such as social_security_benefits that form contemplates only the reporting of wage and salary income taxable interest_income and unemployment_compensation petitioners did not use the proper form they had other sources of income ie social_security retirement benefits in the notice_of_deficiency respondent determined that dollar_figure of the social_security_benefits received by petitioners during represented gross_income and determined a deficiency in tax based upon the inclusion of that amount with the wage and salary income petitioners reported no other adjustments were proposed in the notice_of_deficiency at trial the testimony of petitioners indicated that they might be entitled to a dependency_exemption deduction for their son who was disabled due to an accident rule b after the trial respondent agreed that petitioners would be allowed to produce evidence of the support they provided for their son thereafter respondent filed a report with the court conceding that petitioners were entitled to a dependency_exemption deduction for their son with respect to the social_security income at issue petitioners contend that they have never reported their retirement benefits as income in prior years nor have their income_tax returns ever been audited so as to require inclusion of their benefits in income however sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code moreover sec_86 for the year at issue provides that if the modified_adjusted_gross_income of the taxpayer plus one-half of the social_security_benefits received exceeds the adjusted_base_amount gross_income includes the lesser_of the sum of a percent of such excess plus b the lesser_of i one- half of the social_security_benefits received during the year or ii one-half of the difference between the adjusted_base_amount and the base_amount of the taxpayer or percent of the social_security_benefits received during the year sec_86 the base_amount and the adjusted_base_amount for the year at issue for a joint_return are dollar_figure and dollar_figure respectively sec_86 and b petitioners do not challenge respondent's computation under this formula that results in dollar_figure of their social_security benefits' being includable in gross_income petitioners contend only that respondent never challenged their omission of such income on prior years' returns the mere fact that omission of such income on petitioners' prior returns was never questioned by respondent is not a basis for the exclusion of such income on subsequent returns that are questioned by respondent each taxable_year stands alone and respondent may challenge in a succeeding year what was condoned or agreed to in a former year boatner v commissioner tcmemo_1997_379 citing 353_us_180 affd 164_f3d_629 9th cir respondent therefore is sustained in including the subject income on petitioners' return as noted above petitioners are entitled to a dependency_exemption deduction for their son for the year at issue based on respondent's concession reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
